Case 2:20-cv-02874-AB-SK Document 34 Filed 04/20/20 Page 1 of 1 Page ID #:436



 1

 2

 3

 4

 5

 6

 7

 8                     IN THE UNITED STATES DISTRICT COURT
 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11
     ADAM BRANDY; ET AL.,                     2:20-cv-02874-AB-AK
12

13                                 Plaintiffs, ORDER EXTENDING STATE
                                               DEFENDANTS’ TIME TO
14               v.                            RESPOND TO FIRST AMENDED
15                                             COMPLAINT BY 30 DAYS
16

17   ALEX VILLANUEVA; ET AL.,
18                              Defendants.
19

20
           Good cause having been shown, the Court hereby ORDERS that the time for
21
     Defendants Gavin Newsom, California Governor, and Sonia Y. Angell, California
22
     Public Health Officer to respond to the First Amended Complaint (Dkt. No. 9) is
23
     extended by 30 days, to and including May 25, 2020.
24

25
     Dated: April 20, 2020                ___________________________
26                                        Hon. André Birotte Jr.
                                          United States District Judge
27

28


                                              Order Extending Time (2:20-cv-02874-AB-AK)
